
	

113 SRES 581 IS: Honoring the life and service of the late Staff Sergeant Robert Henry Anderson.
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 581
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2014
			Mr. McCain submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the life and service of the late Staff Sergeant Robert Henry Anderson.
	
	
		Whereas throughout his life, Staff Sergeant Robert Henry Anderson distinguished himself in each
			 field in which he entered;Whereas in the military, Staff Sergeant Robert Henry Anderson was a decorated non-commissioned
			 officer in the United States Army
			 during World War II, earning 2 Bronze Star Medals, 2 Presidential Unit
			 Citations, the Purple Heart, and various campaign ribbons;Whereas prior to entering military service, Staff Sergeant Robert Henry Anderson placed his
			 education on hold to work
			 full-time to support his family in Cleveland, Ohio;Whereas drafted into the military at the age of 19, Staff Sergeant Robert Henry Anderson originally
			 enlisted as a paratrooper,
			 preparing to parachute behind enemy lines in Germany and all over Europe;Whereas Staff Sergeant Robert Henry Anderson saw the desperate need for medical assistance in
			 combat and
			 volunteered to join the United States Army Ambulance Service as a combat
			 medic;Whereas Staff Sergeant Robert Henry Anderson was a valuable member of the fighting force,
			 responsible for
			 providing first aid and frontline trauma care on the battlefield;Whereas combat medics were unsung heroes of World War II, as they were embedded among
			 infantrymen, faced the enemy unarmed, and relied on the aid of comrades to
			 keep them safe;Whereas as a combat medic, Staff Sergeant Robert Henry Anderson helped countless soldiers, while
			 dodging exploding
			 mines, nearly getting run over by German tanks, and evading enemy fire;Whereas based on his performance as a combat medic, at the end of World War II, the United States
			 Army offered to
			 help pay his way through medical school;Whereas Staff Sergeant Robert Henry Anderson earned a bachelor’s degree from Baldwin Wallace
			 University, in Berea,
			 Ohio;Whereas at the conclusion of his time in service, Staff Sergeant Robert Henry Anderson returned to
			 Cleveland and
			 honorably served as a plumber for the Department of Public Works and as a
			 valued
			 member of the Journeymen Plumbers Union, Local 55;Whereas Staff Sergeant Robert Henry Anderson is the pride of his family, which includes his
			 parents, Otto and Sarah, his brothers,
			 Alan, Wayne, and Leonard, his late wife of more than 60 years, Virginia,
			 their
			 son, Robert C. Anderson, and a large and loving extended family;Whereas Staff Sergeant Robert Henry Anderson passed away on November 15, 2014, in Arizona, and his
			 death is  a major loss to his family, the Grand Canyon State, and the
			 United States; andWhereas the  life and legacy of Staff Sergeant Robert Henry Anderson are an immense credit to his
			 family and the cities of Cleveland and Mesa
			 and typify the heroes of the Greatest Generation: Now, therefore, be it
		
	
		That the Senate—(1)honors and salutes the decades of service of Staff Sergeant Robert Henry Anderson to the people of
			 the United States;(2)acknowledges the contributions of Staff Sergeant Robert Henry Anderson as a paratrooper, combat
			 medic, plumber, husband, father, and family member; and(3)extends appreciation to the family of Staff Sergeant Robert Henry Anderson,  in recognition of his
			 role as a model of lifetime service to a grateful community and Nation.
